Case 1:17-Cv-01124-.]KB Document 56-5 Filed 12/31/18 Page 1 of 4

EXhibit D

Case 1:17-Cv-01124-.]KB Document 56-5 Filed 12/31/18 Page 2 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

NORTHERN DIVISION '
KURTH EICHENWALD *
Plaintiff * C.A. No. l:l7-cv-01124
v. *
JOHN RIVELLO *
Defendant *

AFFIDAVIT OF DAVID M. RIVELLO IN SUPPORT OF
MOTION TO OUASH AND/OR F()R A PROTECTIVE ORDER

I, DAVID M. RIVELLO, am over 18 years of age and competent to produce this
Aft`ldavit which is based upon my personal knowledge

l. l am 63 years of age and married to Sally Rayne Rivello and have been for the
last 39 years. Sally and I have one child, John Rivello, who is the Defendant in this case.

2. I was previously employed in law enforcement I began my career with the Ocean
City Police Department in 1976 as a Boardwalk Police Oft`lcer. l gradually advanced in the
department and became a Detective, initially doing general detective work (CID) and thereafter
concentrated by work in the area of possession and distribution of illicit drugs. I left the Ocean
City Police Department in 1983. During my tenure in the department l earned a Bachelor of Arts
Degree from the University of Maryland in Behavioral Sciences.

3. In 1983 I became employed by the Drug Enforcement Administration as a Special
Agent. l initially worked in the Baltimore, Maryland area until l99l. Thereafter, l Was
transferred to Salisbury, Maryland and continued to work there for the next 20 years until my

retirement in 2011.

Case 1:17-cv-01124-.]KB Document 56-5 Filed 12/31/18 Page 3 of 4

4. During my employment with the DEA and prior thereto With the Ocean City
Police Department, I learned to do investigations, report writing, analysis of phone, financial and
email records and to prepare summaries of evidence for use by prosecutors

5. At the time my son, John Rivello, was arrested and charged with offenses, I
immediately contacted counsel for myself and my son, My son was living in a home owned
partially by me and I sought advice of counsel relative to potential liability on my part.

6. On December 22, 2016, l engaged attorneys Mark S. Cropper and Bruce F.
Bright, of the firm of Ayres, Jenkins, Gordy & Almand, in Ocean City, Maryland. They have
continued to represent me and my son since that date and continue to advise me in the course of
their representation of me. l have made communications to them both orally and in writing for
the purpose of securing their opinions on law and their legal services and I have not intentionally
done any act or failed to do any act which would constitute a waiver of the attorney-client
privilege. Both my son and I retained Charles Peckham, Esquire of Houston, Texas to represent
us during the period beginning in approximately December of 2016 to the present.

7. Subsequent to my retention of attorneys Cropper and Bright, I was retained by
attomey, Matthew Alford, to assist him in the defense of State criminal charges lodged against
my son in the State of Texas. In the course of my work for attorney Alford, I have received from
him and analyzed thousands of pages of documents, prepared summaries and analysis of those
documents and communicated with him orally and in writing regarding the documents, other
data and other evidentiary matters in the case. l have performed intemet research for him and
provided him with analysis and commentary regarding police reports, witness statements, reports
from the FBI and Twitter records. In addition, from the time of my son’s arrest in March of

2017 until the dismissal of all Federal charges against him in November of 201 7, I provided

Case 1:17-cv-01124-.]KB Document 56-5 Filed 12/31/18 Page 4 of 4

similar investigation services to attorneys l\/latthew Hennessey and David Gerger who were
representing my son,

8. l continue to do work for Mr. Alford and to provide reports for him on a regular
basis.

9. l have reviewed the subpoena directing me to produce documents in twenty (20)
separate categories l do not have documents in categories, 15 (.ludaism), 16 (Nazis) or 17 (a|t-
ri ght).

10. lt has been and continues to be my understanding that the work that have I done
for attorney Alford and the communications between us and other counsel relative to my son’s
defense are privileged under the attorney-client privilege and attorney-work product doctrine

l DO SOLEMNLY DECLARE AND AFFlRl\/l under the penalties of perjury that the

contents of the foregoing Al"l'idavit are true and correct.

Date: December :Q'Bij/SOIS Tc>_lf\/\ @\)‘v\(<:l/ik;

David M. Rivello

 

